MEMORANDUM OPINION
BUSSEY, Judge.
Raymond V. Taff, hereinafter referred to as defendant, was charged, tried and convicted for the offense of Burglary in the Second Degree, After Former Conviction of a Felony, and from the judgment and sentence pronounced in accordance with the verdict of the jury assessing his punishment at an indeterminate sentence of from 7 to 21 years in the State Penitentiary, he appeals.
The sufficiency of the proof of defendant’s guilt is not argued on appeal since the evidence adduced on the trial established that he was caught “red-handed” in the act of burglarizing the Star Bar in Tulsa County, Oklahoma. Defendant interposed the defense of insanity and the evidence presented to the jury amply supports the verdict of the jury that he was criminally responsible for the crime for which he stands convicted. . .
The single proposition of error urged on appeal is that the judgment and sentence rendered against the defendant is excessive. With this contention we do not agree. Defendant’s guilt was clear and cogently convincing; he was ably represented by counsel on the trial and appeal to this Court; and the punishment imposed was well within the range provided by law. For the reasons above set forth the judgment and sentence appealed from is affirmed.
NIX, P. J., and BRETT, J., concur.